                                                                               Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




ABENAMAR BENAVIDES
AKA BENO,

      Petitioner,

v.                                                          4:19cv163–WS/HTC

MARK S. INCH,

      Respondent.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 10) docketed July 2, 2019. The magistrate judge recommends that this action

be transferred to the Middle District of Florida. The plaintiff has filed no

objections to the report and recommendation.

      The court having reviewed the matter, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 10) is

adopted and incorporated by reference in this order of the court.
                                                                             Page 2 of 2


      2. The clerk shall TRANSFER this action to the United States District Court

for the Middle District of Florida, Fort Myers Division, for all further proceedings.

      DONE AND ORDERED this             1st   day of     August    , 2019.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
